Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into effective as of September [    ], 2013, by and between
Receptos, Inc. (the “Company”) and [                          ] (“Executive”). 
The Company and Executive are hereinafter collectively referred to as the
“Parties.”

 

W I T N E S S E T H:

 

A.                                    The Company desires assurance of the
continued association and services of Executive in order to retain Executive’s
skills, abilities, background and knowledge, and is willing to continue to
engage Executive’s services on the terms and conditions set forth in this
Agreement.

 

B.                                    Executive desires to continue to be in the
employ of the Company and is willing to continue to accept such employment on
the terms and conditions set forth in this Agreement.

 

C.                                    The Parties acknowledge that this
Agreement amends, restates and supersedes in its entirety the employment
agreement provisions of that certain offer letter dated [                   ,
20    ] by and between the Parties (the “Prior Agreement”).

 

NOW, THEREFORE, for and in consideration of the employment by the Company, the
compensation and other remuneration paid and to be paid by the Company and
received and to be received by Executive for such employment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Executive, it is agreed by and between the Parties hereto as
follows:

 

1.                                      Duties.

 

[For Faheem Hasnain]

 

As the Company’s Chief Executive Officer and President, Executive will continue
to have the duties, authorities and responsibilities commensurate with the
duties, authorities and responsibilities of persons in similar capacities in
similarly sized companies, and such other duties, authorities and
responsibilities as the Company’s Board of Directors (the “Board”) shall
designate from time to time that are not inconsistent with Executive’s position
as the Chief Executive Officer of the Company.  Executive will report directly
to the Board and be responsible for leading the growth and development of the
Company, and all employees of the Company shall report to Executive or
Executive’s designee.  It is expected that Executive will play a significant
role in relationships with potential and actual partners, and that Executive
will serve as the primary spokesperson for the Company with investors, analysts
and the press.  Executive will also be nominated to serve as a member of the
Board as long as Executive continues to serve as Chief Executive Officer and
President of the Company.  During Executive’s employment with the Company,
Executive will devote Executive’s full business efforts and substantially
Executive’s full business time, skill and attention to the performance of

 

--------------------------------------------------------------------------------


 

Executive’s duties on behalf of the Company, provided that the foregoing shall
not prevent Executive from (i) serving on the boards of directors (including
serving as the chairman of the board of directors) of those for-profit companies
previously disclosed to the Board as well, with the approval of the Board (in
its sole discretion), as other for-profit companies; (ii) serving on the boards
of directors of non-profit organizations; (iii) participating in charitable,
civic, educational, professional, community or industry affairs, and (iv)
managing Executive’s personal investments so long as such activities in the
aggregate do not materially interfere or conflict with Executive’s duties
hereunder or create a business or fiduciary conflict.

 

[For Other Executives]

 

As the Company’s [                                ], Executive will continue to
be responsible for the Company’s
[                                             ], and Executive will perform such
duties as are ordinary, customary and necessary in Executive’s role.  Executive
will report directly to the Company’s Chief Executive Officer (the “CEO”) who
will be primarily responsible for evaluating Executive’s performance.  The
Company may change Executive’s duties, compensation, benefits and place of
employment from time to time as it deems necessary.  In addition, during
Executive’s employment with the Company, Executive shall devote Executive’s best
efforts and Executive’s full business time, skill and attention to the
performance of Executive’s duties on behalf of the Company.

 

2.                                      Salary and Bonus.  Executive will be
compensated for full-time service (pro-rated for any part-time service) at a
base rate of $[                        ] per year, less all deductions and
withholdings, to be paid in accordance with the Company’s standard payroll
practices, as they may be changed from time to time.  In addition, Executive
shall be eligible to receive an annual discretionary bonus with a target (the
“Target Bonus”) of [                ] percent ([      ]%) of Executive’s base
salary per 12-month period (pro-rated for any partial period of less than
12 months), based upon a determination by the [CEO and the Company’s Board of
Directors (the “Board”)]/[for Faheem Hasnain:  the Board] of the achievement of
objectives to be set from time to time by the Board.  The measurement period for
this purpose will end on approximately December 31 of each year.  The annual
discretionary bonus, if earned, will be paid as soon as practicable after it is
determined that such bonus has been earned, but in no event will such bonus be
paid after the later of (i) the fifteenth (15th) day of the third (3rd) month
following the close of the Company’s taxable year in which the bonus is earned
or (ii) March 15 following the calendar year in which the bonus is earned. 
These bonuses are intended to be exempt (to the extent applicable) from the
deduction limit of Section 162(m) of the Internal Revenue Code (the “Code”). 
The Company may modify Executive’s compensation and benefits from time to time
at its sole discretion.

 

3.                                      Other Benefits.  The Company will
provide Executive with participation in Company-sponsored employee benefits
programs on the same basis as such benefits are generally available to its
executives, as determined from time to time by the Board.  The Company may, from
time to time, change these benefits.  [For Graham Cooper:  In addition,
Executive will be provided with a monthly commuting benefit of $2,000 in
connection with Executive’s commute to San Diego from Executive’s primary
residence in Oakland, California.  This will be paid to Executive in the form of
compensation (less all deductions and withholdings).]

 

2

--------------------------------------------------------------------------------


 

4.                                      Confidentiality Agreement.  One of the
conditions of Executive’s employment with the Company is the maintenance of the
confidentiality (and proprietary nature) of the Company’s proprietary and
confidential information.  In connection with the Prior Agreement, Executive
previously executed and delivered to the Company a Proprietary Information and
Inventions Agreement, the terms and conditions of which are (i) incorporated
herein by reference and (ii) reaffirmed by Executive as of the date of this
Agreement.

 

5.                                      At-Will Employment.  Executive’s
employment with Company is “at-will.”  This means that either Executive or the
Company may terminate Executive’s employment at any time, with or without cause,
and with or without notice.  Any contrary representations or agreements which
may have been made to Executive are superseded by this Agreement.  The “at-will”
nature of Executive’s employment described in this Agreement shall constitute
the entire agreement between Executive and the Company concerning the nature and
duration of Executive’s employment.  Though Executive’s duties, compensation,
benefits and place of employment may change over time and Executive may be
subject to incremental discipline that does not include a termination, none of
these events change the agreement that Executive is an “at-will” employee.  In
addition, the fact that the rate of Executive’s salary or other compensation is
stated in units of years or months, and that Executive’s vacation and sick leave
accrue annually or monthly, does not alter the at-will nature of the employment,
and does not mean and should not be interpreted to mean that Executive is
guaranteed employment to the end of any period of time or for any period of
time.  The “at-will” term of Executive’s employment with the Company can only be
changed in a writing signed by Executive and the Company.

 

6.                                      Severance Payment.  Without limiting the
provisions of the foregoing Section 5, assuming Executive’s employment with the
Company shall have been continuous from Executive’s start date through the
occurrence of the applicable event and Executive executes and delivers, within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the termination date, a general release of claims against the Company
or persons affiliated with the Company (with any revocation periods having
expired) substantially in the form as set forth on Exhibit A attached hereto (a
“Release”), then:

 

a.                                      In the event of any Termination without
Cause (as defined below) or any Constructive Termination (as defined below)
which occurs during the period commencing one (1) month prior to a Change in
Control (as defined below) and terminating twelve (12) months after such Change
in Control (the “Change in Control Period”), Executive will be entitled to the
following:

 

i.                              a lump sum payment (paid on the sixtieth (60th)
day following such termination of employment) equal to the sum of (A)
Executive’s then current base salary rate calculated for a period of [twelve
(12) months]/[for Faheem Hasnain:  twenty-four (24) months] and (B) [one (1)
times]/[for Faheem Hasnain:  two (2) times] the Target Bonus calculated for a
period of twelve (12) months (i.e., no proration [for Faheem Hasnain: and a
bonus calculated for 2 times 12 months, or 24 months total]);

 

ii.                           if Executive elects to continue Executive’s health
insurance coverage under COBRA, then the Company will reimburse Executive for
the same portion of Executive’s monthly premiums over such [twelve (12)
month]/[for Faheem Hasnain:  twenty-four (24) month] period under COBRA (or, if
applicable, such lesser period as is available to Executive under COBRA) as the
Company is then paying (relative to health insurance coverage) for active
employees; and

 

3

--------------------------------------------------------------------------------


 

iii.                        the vesting arrangements with respect to any
equity-based compensation (e.g., any stock options and any shares of restricted
stock) will thereupon accelerate such that Executive will be vested in full;
provided, however, that (A) in the event that a Termination without Cause or a
Constructive Termination occurs during the one (1) month prior to a Change in
Control (i.e., the first month of a Change in Control Period), any equity-based
compensation outstanding as of Executive’s termination shall not accelerate in
connection with such termination but instead will remain outstanding and
eligible to vest pursuant to this provision immediately prior to the
consummation of such Change in Control (assuming the timely execution and
non-revocation of a Release) and (B) in the event that a Termination without
Cause or a Constructive Termination occurs prior to a Change in Control and such
Change in Control is not consummated on or prior to the one (1) month
anniversary of such termination, no vesting shall occur pursuant to this
provision and any equity-based compensation outstanding as of Executive’s
termination shall terminate in accordance with its terms; and

 

b.                                      In the event of any Termination without
Cause or any Constructive Termination which occurs outside of a Change in
Control Period, Executive will be entitled to the following:

 

i.                                          a lump sum payment (paid on the
sixtieth (60th) day following such termination of employment) equal to
Executive’s then current base salary rate calculated for a period of [nine (9)
months]/[for Faheem Hasnain:  twelve (12) months]; and

 

ii.                                       if Executive elects to continue
Executive’s health insurance coverage under COBRA, then the Company will
reimburse Executive for the same portion of Executive’s monthly premiums over
such [nine (9) month]/[for Faheem Hasnain:  twelve (12) month] period under
COBRA as the Company is then paying (relative to health insurance coverage) for
active employees.

 

The following definitions shall apply for purposes of this Section 6:

 

·                                          A “Change in Control” has the meaning
set forth in the Company’s 2013 Stock Incentive Plan.

 

·                                          “Constructive Termination” means
Executive’s election in a written notice to the Company to terminate any
employment relationship where such notice is delivered within ninety (90) days
after any of the following:  (i) a material reduction in Executive’s level of
duties or responsibilities or the nature of Executive’s functions; (ii) a
material reduction in Executive’s base salary or potential total cash
compensation (consisting of base salary and target bonus); (iii) a relocation of
Executive’s principal place of employment by more than fifty (50) miles, if the
new location is both (A) more than fifty (50) miles from Executive’s principal
residence and (B) farther from Executive’s principal residence than Executive’s
principal place of employment immediately before such relocation; or (iv) any
material breach of Executive’s employment agreement by the Company; provided,
that in all cases such action is not cured within thirty (30) days following
written notice and, if the Company has not cured such action within the cure
period, termination of employment occurs within thirty (30) days after the end
of such cure period.

 

4

--------------------------------------------------------------------------------


 

·                                          “Termination without Cause” means the
termination by the Company of any employment relationship with Executive for any
reason other than:  (i) commission by Executive of any act of fraud or
embezzlement with regard to the Company or one or more of its parent or
subsidiary corporations; (ii) any material, intentional and unauthorized use or
disclosure of material confidential information or trade secrets of the Company
or one or more of its parent or subsidiary corporations by Executive (other than
in the good-faith performance of Executive’s duties); (iii) any other
intentional misconduct by Executive with regard to the Company or one or more of
its parent or subsidiary corporations (including severe absenteeism other than
as a result of physical or mental incapacity) which adversely affects the
business or affairs of the Company or one or more of its parent or subsidiary
corporations in a material manner; or (iv) Executive’s failure to attempt in
good faith to either perform duties consistent with Executive’s position with
the Company or one or more of its parent or subsidiary corporations or to follow
the reasonable requests of the Company’s Board, so long as Executive has been
provided with an opportunity for a period of at least ten (10) business days
following written notice to Executive to cure such failure; provided, however,
that clause (iv) shall no longer apply following a Change in Control.

 

7.                                      Arbitration.  To aid in the rapid and
economical resolution of any disputes that may arise in the course of the
employment relationship, Executive and the Company agree that any and all
disputes, claims, or demands in any way arising out of or relating to the terms
of this Agreement, Executive’s employment relationship with the Company, or the
termination of Executive’s employment relationship with the Company, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Diego, California, conducted before a single
neutral arbitrator selected and administered in accordance with the commercial
arbitration rules of the Judicial Arbitration and Mediation Services (JAMS).  By
agreeing to this arbitration procedure, Executive and the Company waive the
right to resolve any such dispute, claim or demand through a trial by jury or
judge or by administrative proceeding in any jurisdiction.  Executive will have
the right to be represented by legal counsel at any arbitration proceeding, at
Executive’s expense.  The arbitrator shall:  (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; (b)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based; and (c) award to the prevailing party recovery of reasonable
attorneys’ fees and costs, and determine which party shall be deemed the
prevailing party and to what extent; provided, however, that if the dispute
relates to the termination of Executive’s employment during a Change in Control
Period, the Company shall pay Executive’s reasonable attorneys’ fees and costs
unless the arbitrator determines that Executive’s claims were made in bad faith
or were frivolous.  The Company shall pay the arbitration fee unless, at
Executive’s request, Executive elects to pay up to one-half of the fees. 
Nothing in this Agreement is intended to prevent either Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm
(including, without limitation, pending the conclusion of any arbitration).

 

5

--------------------------------------------------------------------------------


 

8.                                      Code Section 409A.  The intent of the
Parties is that payments and benefits under this Agreement and any equity-based
compensation (e.g., any stock options and any shares of restricted stock) comply
with, or be exempt from, Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement and any equity-based compensation shall be
interpreted to be in compliance therewith or exempt therefrom.  If Executive
notifies the Company (with specificity as to the reason therefor) that Executive
believes that any provision of this Agreement or any equity-based compensation
(or of any award of compensation) would cause Executive to incur any additional
tax or interest under Code Section 409A and the Company concurs with such belief
or the Company independently makes such determination, the Company shall, after
consulting with Executive, reform such provision to try to comply with Code
Section 409A through good-faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good-faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.

 

a.                                      A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered “nonqualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.” 
If Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment that is considered nonqualified deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” and (B) the date of Executive’s death (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 8 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum with interest at the
prime rate as published in The Wall Street Journal on the first business day
following the end of the Delay Period, and any remaining payments and benefits
due under this letter shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

b.                                      With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.

 

6

--------------------------------------------------------------------------------


 

c.                                       For purposes of Code Section 409A,
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement that is considered
nonqualified deferred compensation.

 

9.                                      Excess Parachute Payments; Limitations
on Payments.

 

a.                                      In the event that, on or prior to March
31, 2015, a definitive agreement is executed by the Company pursuant to which a
Change in Control (as defined in Section 6) is expected to occur (a “Definitive
Agreement”), this Section 9(a) shall apply to such Change in Control.

 

i.                                          In the event it shall be determined
that any payment or distribution made to Executive in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) (the “Payment”) would be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”) then, subject to Section 9(a)(iv) hereof, Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by Executive of all taxes (including, without limitation, any
income and employment taxes and Excise Tax) imposed upon such Gross-Up Payment,
Executive retains an amount of such Gross-Up Payment equal to the Excise Tax
imposed upon the Company Payments (as defined below) to Executive; provided,
however, that (A) in no event shall such Gross-Up Payment exceed the Applicable
Limit (as defined below) and (B) except in the instance of a Termination without
Cause or a Constructive Termination, the Company’s obligation to make a Gross-Up
Payment under this Section 9(a) shall be conditioned upon Executive’s
continuation of employment through the applicable Change in Control.

 

A.                                    “Applicable Limit” for a Change in Control
shall mean the lesser of the following:  (1) the Relative Portion (as defined
below) of (x) if the Definitive Agreement for such Change in Control is entered
into on or prior to July 31, 2014, two percent (2%) of the Transaction Value (as
defined below) of such Change in Control or (y) if the Definitive Agreement for
such Change in Control is entered into following July 31, 2014 (but no later
than March 31, 2015), one and one-half percent (1.5%) of the Transaction Value
of such Change in Control; (2) if the Definitive Agreement for such Change in
Control is entered into on or prior to July 31, 2014, one percent (1%) of the
Transaction Value of such Change in Control, or if the Definitive Agreement for
such Change in Control is entered into following July 31, 2014 (but no later
than March 31, 2015), three-quarters of one percent (0.75%) of the Transaction
Value of such Change in Control; and (3) any limit agreed to in writing by the
Company and Executive.

 

B.                                    “Company Payments” shall mean Payments
(other than a Gross-Up Payment) provided under a plan, program, agreement or
arrangement with the Company or its subsidiaries to the extent in effect as of
immediately prior to the consummation of the applicable Change in Control.  For
the avoidance of doubt, Company Payments shall not include Payments provided
under a plan, program, agreement or arrangement to which none of the Company and
its subsidiaries is a party.

 

7

--------------------------------------------------------------------------------


 

C.                                    “Participating Executives” shall mean the
Company’s “disqualified individuals” (within the meaning of Section 280G of the
Code), that are parties to an effective employment agreement with the Company
(including Executive) providing for the same or similar rights and/or benefits
as are set forth in this Section 9(a).  Notwithstanding any provision herein to
the contrary, the Company may at any time and from time to time prior to a
Change in Control increase the number of Participating Executives.

 

D.                                    “Relative Portion” shall mean a fraction,
the numerator of which is the potential Excise Tax that may be imposed on all
potential Company Payments that may be made to Executive with respect to a
Change in Control, and the denominator of which is the aggregate potential
Excise Tax that may be imposed on all potential Company Payments to all
Participating Executives (including Executive) with respect to such Change in
Control, in each case determined no later than the date of the consummation of
such Change in Control by the Board in place as of immediately prior to the
consummation of such Change in Control.

 

E.                                     “Transaction Value” shall mean the
present value, as of the consummation of a Change in Control at issue, of the
fair market value (including, without limitation, as risk-adjusted) of all
payments or other distributions to the holders of the Company’s equity
securities pursuant to such Change in Control, as determined no later than the
date of the consummation of such Change in Control by the Board in place as of
immediately prior to the consummation of such Change in Control.

 

ii.                                       All determinations required to be made
under this 9(a), including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by Ernst & Young or such accounting or
consulting firm with particular expertise regarding excise taxes under Section
4999 of the Code selected by the Board in good faith prior to the applicable
Change in Control (the “Accounting Firm”).  The Accounting Firm shall provide
detailed supporting calculations both to the Company and to Executive within
fifteen (15) business days of the receipt of notice that there has been a
Company Payment to Executive that may be or become subject to the Excise Tax, or
such earlier time as is requested by Executive or the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  Any
Gross-Up Payment, as determined pursuant to this Section 9(a)(ii), shall be paid
by the Company to Executive within ten (10) days of the receipt of the
Accounting Firm’s determination (and in any event, no later than the end of
Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes).  Any determination by the Accounting Firm
shall be binding upon the Company and Executive.

 

iii.                                    As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder it is possible that Gross-Up Payments will not
have been made by the Company that should have been made to Executive (the
“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that it is determined by a court of competent
jurisdiction or by the Accounting Firm upon request of Executive or the Company
that an Underpayment has occurred, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to Executive or for Executive’s benefit (subject to
Section 9(a)(v) hereof), together with an additional payment (the “Time Value

 

8

--------------------------------------------------------------------------------

 

 


 

Payment”) in an amount equal to the product obtained by multiplying the
Underpayment times the applicable annual federal rate (as determined in and
under Section 1274(d) of the Code) times a fraction the numerator of which is
the number of days elapsed from the date of the Underpayment through the date of
such payment and the denominator of which is 365; provided, that in no event
shall the sum of the Gross-Up Payment previously paid to Executive and the
Underpayment exceed the sum of the Applicable Limit plus the Time Value
Payment.  If, after Executive’s receipt of (or a payment on behalf of Executive
of) a Gross-Up Payment, it is established, pursuant to a final determination of
a court or an Internal Revenue Service (“IRS”) proceeding that has been finally
and conclusively resolved, that Gross-Up Payments have been made by the Company
that should not have been made (in each case, the “Excess Payment”), Executive
shall (subject to the Company’s complying with the requirements of this
Section 9(a)(iii), if applicable) promptly pay to the Company the Excess Payment
together with an additional payment in an amount equal to the product obtained
by multiplying the Excess Payment times the applicable annual federal rate (as
determined in and under Section 1274(d) of the Code) times a fraction the
numerator of which is the number of days elapsed from the date of Executive’s
receipt of such Excess Payment through the date of such refund and the
denominator of which is 365.

 

iv.                                   Notwithstanding anything herein to the
contrary, if any Gross-Up Payment(s) become payable, such Gross-Up
Payment(s) shall be paid to Executive no later than December 31 of the year
following the year in which the underlying taxes are remitted to the appropriate
taxing authority.

 

v.                                      For purposes of determining the amount
of the Excise Tax, the Company Payments made to Executive shall be deemed to
have been made prior to any other Payment made to Executive.  For purposes of
determining the amount of any Gross-Up Payment, Executive shall be deemed to pay
federal income tax at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Executive’s residence in the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

 

vi.                                   If any Payment (including without
limitation any Company Payment) or portion thereof would constitute a “parachute
payment” within the meaning of Section 280G of the Code and (A) but for this
sentence, would be subject to the Excise Tax and (B) Executive’s liability for
such Excise Tax would not be wholly satisfied by the Gross-Up Payment payable in
accordance with Section 9(a) hereof (all such Payments (or portions thereof)
being hereinafter referred to as the “Total Payments”), then such Total Payments
shall be whichever of the following amounts, after taking into account all
applicable federal, state and local employment taxes, income taxes, the Excise
Tax and the Gross-Up Payment (if applicable), that results in Executive’s
receipt, on an after-tax basis, of the greater amount:  (x) the net amount of
the Total Payments that would result in no portion of the Total Payments being
subject to the Excise Tax; or (y) the net amount of the Total Payments without
reduction (notwithstanding that all or some portion of the Total Payments may be
subject to the Excise Tax).  If a reduction in the Total Payments is necessary
so that the Total Payments equal the amount described in subsection (x) above,
reduction shall occur in the following order: (1) the

 

9

--------------------------------------------------------------------------------


 

cancellation of acceleration of vesting of any equity awards for which the
exercise price exceeds the then fair market value of the underlying equity (the
“GAP”) that have a ninety (90) day or less exercise period, starting with such
equity awards with the largest amount of GAP, (2) reduction of cash payments (in
reverse order of the date otherwise due), (3) reduction of employee benefits (in
reverse order of the date otherwise due), and (4) the cancellation of vesting of
any equity awards not covered in clause (1) above, provided, that such
cancellation will first apply to equity awards that are “fully valued” under
Section 280G of the Code (including those subject to present value adjustments)
and thereafter, to equity awards valued on an acceleration of vesting basis,
provided, further, within each category, the cancellation shall be in a manner
as providing Executive with the highest net amount; provided, that to the extent
permitted by Code Section 409A and Sections 280G and 4999 of the Code, if a
different reduction procedure would be permitted without violating Code
Section 409A or losing the benefit of the reduction under Sections 280G and 4999
of the Code, Executive may designate a different order of reduction.  For
purposes of determining whether and the extent to which the Total Payments will
be subject to the Excise Tax, (i) no portion of the Total Payments the receipt
or enjoyment of which Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account; (ii) no portion of the Total Payments
shall be taken into account which, in the written opinion of the Accounting
Firm, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of the Accounting Firm,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

 

b.                                      In the event that a Definitive Agreement
is executed by the Company after March 31, 2015, Section 9(a)(vi) shall apply to
such Change in Control (without regard to Sections 9(a)(i) - 9(a)(v), which
shall not apply).

 

10.                               Miscellaneous.  Executive agrees to abide by
all applicable laws and regulations and all Company policies and procedures as
they are established.  Violation of such laws, regulations, policies, procedures
or the Proprietary Information and Inventions Agreement may lead to immediate
termination of employment.  The terms of this Agreement and Executive’s
employment with the Company shall be governed in all aspects by the laws of the
State of California.  This Agreement may be executed in more than one
counterpart, and signatures transmitted via facsimile or PDF shall be deemed
equivalent to originals.

 

11.                               Integrated Agreement.  This Agreement
supersedes any prior agreements, representations or promises of any kind,
whether written, oral, express or implied between the Parties with respect to
the subject matters herein, including but not limited to the Prior Agreement. 
Likewise, the terms of this Agreement and the Proprietary Information and
Inventions Agreement incorporated herein by reference shall constitute the full,
complete and exclusive agreement between Executive and the Company with respect
to the subject matters herein.  This Agreement may only be changed by a writing,
signed by Executive and an authorized representative of the Company.

 

10

--------------------------------------------------------------------------------


 

12.                               Withholding.  Any payments or other
compensation provided to Executive or for Executive’s benefit will be subject to
(and thus reduced by) all applicable deductions and withholdings.

 

13.                               Severability.  If any term herein is held to
be invalid, void or unenforceable, the remainder of the terms herein shall
remain in full force and effect and shall in no way be affected, and the Parties
shall use their best efforts to find an alternative way to achieve the same
result.

 

14.                               Successors.

 

a.                                      This Agreement is personal to Executive
and, without the prior written consent of the Company, shall not be assignable
by Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal representatives.

 

b.                                      This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.  The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

15.                               Amendment.  No amendment or other modification
of this Agreement shall be effective unless made in writing and signed by the
parties hereto.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE COMPANY:

 

EXECUTIVE:

 

 

 

RECEPTOS, INC.

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

[Faheem Hasnain

 

 

[Name]

 

President and Chief Executive Officer]

 

 

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

(General Release of Claims)

 

NOTE:  This Agreement will not become effective or enforceable (and none of the
consideration set forth in Section 1 below will be paid or recognized) until the
seven (7) day revocation period referenced in Section 13 below has expired.

 

RELEASE

 

This Release (“Agreement”) is entered into effective [                         ,
20    ] by and between [                                  ] (“Executive”) and
Receptos, Inc., a Delaware corporation (“Receptos”), with reference to the
following facts:

 

A.                                    Executive’s employment relationship with
Receptos terminated effective [                   , 20    ] (the “Termination
Date”).

 

B.                                    Executive [has been paid in full for]/[is
entitled to receive] all accrued wages and accrued and unused vacation through
the Termination Date.  [Executive has also been reimbursed by Receptos for all
expenses incurred in connection with Executive’s employment relationship with
Receptos through the Termination Date.]

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                      Severance Consideration.  In
consideration of the covenants and promises contained in this Agreement, and as
full and final compensation to Executive for all services as an employee of
Receptos, Executive shall receive from Receptos (less appropriate deductions and
withholdings) the severance payments set forth in Section 6 of Executive’s
Amended and Restated Employment Agreement dated [                   ], 20[    ]
(as amended to date) (the “Amended Employment Agreement”).

 

2.                                      Release.  In consideration of the
above-described consideration, Executive does hereby unconditionally,
irrevocably and absolutely release and discharge Receptos, all related holding,
parent or subsidiary corporations, and their affiliates, directors, officers,
employees, agents, attorneys, stockholders, insurers, successors and/or assigns
(collectively, the “Released Parties”), from any and all losses, liabilities,
claims, demands, causes of action, or suits of any type, whether in law and/or
in equity, known or unknown, related directly or indirectly or in any way
connected with any transactions, affairs or occurrences between Executive, on
the one hand, and any Released Party(ies), on the other hand, to date, with
respect to Receptos and its holding, parent or subsidiary corporations
(including, but not limited to, Executive’s employment with Receptos and the
termination of said employment).  This release shall include but not be limited
to a release of claims arising under any state or federal statute or common law
regulating or affecting employment, including Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Labor Code, the California Fair Employment and Housing Act, and any
other statutory or common law provision relating to or affecting Executive’s
employment by Receptos, including any federal or state statutory provision
covering any age discrimination in any form by Receptos against

 

--------------------------------------------------------------------------------


 

Executive.  This provision is intended to constitute a general release of all of
Executive’s presently existing claims against Receptos and its directors,
officers and employees, as well as any other Released Parties, to the maximum
extent permitted by law.  This release, however, shall not affect or bar any
claims that Executive has or may have for the following:  (i) reimbursement of
expenses under California Labor Code § 2802; (ii) workers compensation benefits;
(iii) claims arising under section 7 of the National Labor Relations Act, as
amended; (iv) California unemployment insurance benefits; (v) any other claim or
cause of action that, by virtue of statute, public policy or otherwise, may not
be released by an agreement knowingly and voluntarily entered into by the
parties; (vi) any indemnification from (or insurance coverage through) Receptos
in Executive’s capacity as a director or officer of Receptos or any entity where
Executive served as an officer, director or other fiduciary at the request of
Receptos; [(vii) any right of Executive to receive a Gross-Up Payment (as
defined in, and pursuant to the terms of, Section 9 of the Amended Employment
Agreement);] and [(viii) vested rights under the following benefit plans:
{      if any      }].  Notwithstanding any provision of this Agreement to the
contrary, Executive does not waive any right or release any claim against
Receptos which claim or right arises from Receptos failing to perform its
undertakings as set forth in this Agreement.

 

3.                                      Claims.  Executive represents that
Executive has not filed any complaints, claims, or actions against Receptos with
any court or administrative agency.  If any agency or court has or assumes
jurisdiction of any complaint, claim, or action against Receptos on behalf of
Executive, Executive will request that agency or court to withdraw from or
dismiss the matter with prejudice.  Executive also waives and will remit to
Receptos any monetary recovery from any such proceeding. Executive further
represents that Executive has reported to Receptos any and all known
work-related injuries that Executive has suffered or sustained during
Executive’s employment with Receptos.

 

4.                                      Unknown Claims.  Except as provided in
Section 2 above, Executive understands and agrees that this release extends to
all claims of every nature, known or unknown, suspected or unsuspected, past or
present, and that any and all rights granted to Executive under Section 1542 of
the California Civil Code or any analogous federal law or regulation are hereby
expressly waived.  Said Section 1542 of the California Civil Code reads as
follows:

 

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

 

5.                                      Effect on Previous Agreements.  Except
as provided in Section 2 above, this Agreement is intended to resolve any and
all issues between Receptos and Executive, including, without limitation, any
and all claims for wages, severance pay, compensation, stock options, stock
grants, benefits, or other aspects of the employment relationship between
Receptos and Executive.  This Agreement shall supersede and extinguish all prior
employment agreements, express or implied, verbal or written, between Receptos
and Executive; provided, however, that this Agreement shall have no effect on
any of the following agreements previously executed by Executive:  (i) any
proprietary information and invention agreements (or similar arrangements);
(ii) any confidentiality agreements; and [(iii) the following agreements:
{      if any      }].  Without limiting the foregoing, this Agreement shall
also not in any way supersede or affect any

 

2

--------------------------------------------------------------------------------


 

obligation of Executive, contractual or otherwise, with respect to the
disclosure, use or protection of any proprietary or confidential information of
Receptos, including any trade secrets, or with respect to the disclosure and
assignment of inventions made or conceived by Executive during Executive’s
employment.  All previous written agreements and obligations imposed by any
contract relating to the intellectual property of Receptos or any of its
subsidiary or affiliated entities shall remain in full force and effect and
survive the execution of this Agreement.

 

6.                                      Binding Effect.  Executive further
declares and represents that no promise, inducement or agreement not expressed
herein has been made to Executive and that this Agreement contains the entire
agreement between the parties relating to the subject matter hereof.

 

7.                                      Successors.  Receptos and Executive
understand and expressly agree that this Agreement shall bind and benefit the
heirs, partners, successors, employees, directors, stockholders, officers,
attorneys, affiliates, predecessors, representatives and assigns of Receptos and
Executive.

 

8.                                      Confidentiality.   Executive agrees not
to disclose or publicize the existence of this Agreement or the terms hereof to
any other party, except as may be necessary to enforce this Agreement or as may
be required by law.  This provision shall not preclude Executive from
disclosing, in confidence, the terms of this Agreement to (i) Executive’s legal
or financial advisors, (ii) Executive’s spouse, or (iii) the appropriate
Receptos personnel with responsibility for the performance by Receptos
contemplated hereby (including, without limitation, effecting the severance
payments set forth in Section 6 of Executive’s Amended and Restated Employment
Agreement dated [                   ], 20[    ] (as amended to date)).

 

9.                                      Interpretation.  The validity,
interpretation, and performance of this Agreement shall be construed and
interpreted according to the laws of the State of California.  This Agreement
shall not be interpreted for or against either party hereto on the ground that
such party drafted or caused this Agreement to be drafted.  If any provision of
this Agreement, or part thereof, is held invalid, void or voidable as against
the public policy or otherwise, the invalidity shall not affect other
provisions, or parts thereof, which may be given effect without the invalid
provision or part.  To this extent, the provisions, and parts thereof, of this
Agreement are declared to be severable.

 

10.                               Resolution of Employment Related Disputes. 
Except as prohibited by law, Executive and Receptos agree that any and all
disputes, claims, or demands in any way arising out of or relating to the terms
of this Agreement, Executive’s employment relationship with Receptos, or the
termination of Executive’s employment relationship with Receptos, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Diego, California, conducted before a single
neutral arbitrator selected and administered in accordance with the commercial
arbitration rules of the Judicial Arbitration and Mediation Services (JAMS).  By
agreeing to this arbitration procedure, Executive and Receptos waive the right
to resolve any such dispute, claim or demand through a trial by jury or judge or
by administrative proceeding in any jurisdiction.  Executive will have the right
to be represented by legal counsel at any arbitration proceeding, at Executive’s
expense.  The arbitrator shall:  (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; (b) issue a
written statement signed by the arbitrator regarding the disposition of

 

3

--------------------------------------------------------------------------------


 

each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based; and (c) award to the prevailing party recovery of reasonable
attorneys’ fees and costs, and determine which party shall be deemed the
prevailing party and to what extent.  Receptos shall pay the arbitration fee
unless, at Executive’s request, Executive elects to pay up to one-half of the
fees.  Nothing in this Agreement is intended to prevent either Executive or
Receptos from obtaining injunctive relief in court to prevent irreparable harm
(including, without limitation, pending the conclusion of any arbitration). 
This arbitration provision shall supersede any and all prior agreements between
Receptos and Executive on the subject of arbitration of employment-related
claims.

 

11.                               Return of Property.  Executive represents and
warrants that Executive has returned to and/or left with Receptos all property
and data that belongs to Receptos, including but not limited to Receptos’
computers, PDAs, blackberries, cell phones, credit cards, memoranda, documents,
records, manuals, computer programs, discs, data, CDs, flash drives, email, and
all other property and information pertaining to the business of Receptos
(including, without limitation, the duties Executive performed for Receptos). 
Notwithstanding the foregoing, Executive may retain Executive’s rolodex and
similar address books provided that such items only include contact
information.  Executive acknowledges that, as of the Termination Date,
Executive’s authority to act on behalf of Receptos ended.

 

12.                               Admissions.  It is understood that this
Agreement is not an admission of any liability whatsoever by either Receptos or
Executive.

 

13.                               {Older Workers Benefit Protection Act
Acknowledgements.  Executive acknowledges and agrees that the consideration set
forth in Section 1 above constitutes consideration beyond that which, but for
the mutual covenants set forth in this Agreement, Receptos would be obligated to
provide, or Executive otherwise would be entitled to receive.  Executive
acknowledges that Executive has twenty-one (21) days after actual receipt of
this Agreement in which to consider and execute this Agreement.  Changes to this
Agreement, whether material or immaterial, do not restart the twenty-one (21)
day period.  Executive agrees and acknowledges that if Executive chooses to sign
this Agreement before twenty-one (21) days after Executive received it, that
Executive has done so voluntarily.  Furthermore, Executive has a period of seven
(7) days following the execution of this Agreement in which to revoke this
Agreement.  Accordingly, this Agreement shall not become effective or
enforceable (and none of the consideration set forth in Section 1 above shall be
paid or recognized) until such seven (7) day revocation period has expired.}

 

14.                               Counsel.  Executive acknowledges that
Executive fully understands Executive’s right to discuss this Agreement with
independent counsel of Executive’s choice, that Executive has carefully read and
fully understands this entire Agreement and that Executive is voluntarily
entering into this Agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on this
[      ] day of [                , 20    ], at San Diego, California.

 

EXECUTIVE:

 

RECEPTOS:

 

 

 

 

 

RECEPTOS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

[Name]

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------